ADVISORY ACTION
Applicant’s arguments filed November 11, 2021 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 8 of the remarks dated November 11, 2021, that the making of peelable seals is known in the art, in issued patents, as evidenced by the statement in the previous Action that a peelable seal would have been obvious for one of ordinary skill in the art.
However, the statement in the previous Action that a peelable seal would have been obvious for one of ordinary skill in the art was a statement about Bekele et al. Furthermore, it is not clear where the issued patents discuss the exact film of the claimed invention.
Applicant also argues on page 8 that in paragraph 0039 of the instant specification the compatibilizer layer of the claimed invention is defined as a material that can assist in the incorporation of polar materials into a reprocessing stream of non – polar polymers.
However, as stated in the previous Action, the tie layer disclosed by Bekele et al is also a compatibilizer layer. Furthermore, paragraph 0039 does not explicitly state that the tie layer disclosed by Bekele et al is not also a compatibilizer layer.
Applicant also argues on page 8 that although the  fourth layer of Bekele et al is alternatively polyethylene, a fourth layer that is polyethylene does not correspond to the claimed invention.
However, because the fourth layer of Bekele et al is alternatively polyethylene, the compatibilizer layer is capable of compatibilizing a polar polymer and non – polar polymer.
Applicant also argues, on page 9, that the instant specification states that films that are partially recyclable, including films having polyolefin and non – polyolefin layers, are actually non – recyclable, because partial recyclability is not feasible if the materials cannot be separated.

Applicant also argues on page 9 that printed indicia between layers is not disclosed by Bekele et al.
However, the previous Action only states that it would have been obvious for one of ordinary skill in the art to provide for printed indicia between layers.
Applicant also argues on page 9 that the disclosure of an intra – layer bond strength in no way is a disclosure of a heat seal strength, and that seals that are peelable seals are not disclosed by Bekele et al.
However, the previous Action states only that it would have been obvious for one of ordinary skill in the art to provide for a heat seal strength that is 4.5 pounds / inch, because that is the disclosed amount required to separate layers, and heat sealing also constitutes the joining of two layers. It is noted that if  4.5 pounds / inch is the strength of a peelable seal, the amount required to separate the layers of Bekele et al is the same as the amount required to separate a peelable seal.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782